Citation Nr: 1115575	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-33 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for status post hematoma and skin grafting of the left leg (also referred to as left leg disability), to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan





INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, denied service connection for status post hematoma and skin grafting.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of Veteran's appeal has been obtained.  

2.  The status post hematoma and skin grafting of the Veteran's left leg have been shown to be secondary to his service-connected right ankle disability.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the status post hematoma and skin grafting of his left leg are proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for the left leg disability, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In addition, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Veteran contends that his current left leg condition is secondary to his service-connected right ankle disability.  Specifically, in a January 2006 statement, the Veteran asserts that in September 2005, while standing on a ladder painting his garage, his service-connected right ankle gave way causing him to slip and fall to the ground and land on top of the ladder with his left leg squeezed in between the metal ladder legs.  See January 2006 Statement of Veteran.  

Turning to the Veteran's service treatment records, the Board notes that an October 1968 examination conducted pursuant to his enlistment in the military was clear for any complaints, treatment, or diagnosis of a left leg condition.  Clinical evaluation of his lower extremities and feet was shown to be normal, and the Veteran had a physical profile of L1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 'L1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The Veteran also denied any history of foot trouble in his October 1968 medical history report.  

A November 1968 sick call note reflects that the Veteran fell, twisting and fracturing his left foot, and was diagnosed with a moderate left ankle sprain.  He was subsequently assigned a temporary L3 profile for three weeks, and his ankle was placed in a cast.   A number of the Veteran's service treatment records reflect treatment he received for his right ankle after injuring it in a motor vehicle accident in October 1971.  A January 1972 clinical record cover sheet shows he was diagnosed with a closed fracture at the base of his right calcaneus, skin and soft tissue necrosis in his left foot, and a soft tissue infection in his right foot.  Physical Profile records dated in January, February and May 1972 indicate the Veteran underwent a skin graft on his right foot, and was found medically qualified for duty with temporary assignment limitations.  The remainder of the Veteran's service treatment records is clear for any complaints of or treatment for problems in the lower left leg.  In the October 1972 separation examination report, the clinical evaluation of his lower extremities was shown to be normal, and the Veteran wrote that "except for my feet [and] right ankle, my health is good."  

The Board observes that the earliest post-service evidence of record pertaining to problems with the Veteran's left leg is the March 2006 report of contact slip in which he expressed his desire to seek entitlement to service connection for his left leg condition as secondary to his service-connected right ankle condition.  The additional evidence of record pertinent to this claim consists of numerous statements submitted by the Veteran, his wife, and his family members in support of his claim, as well as his July 2006 notice of disagreement (NOD) in which he appeals the June 2006 rating decision, his October 2009 substantive appeal, and VA and private treatment records dated from September 2005 to August 2007.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that his left leg condition manifested during service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service.  Therefore, direct service connection between the Veteran's claimed left leg condition and his period of active service is not warranted.  

In any event, as previously discussed herein, the Veteran asserts that he was standing on an eight foot ladder painting the side of his garage, when his right ankle turned and gave way, causing him to slip and fall.  According to the Veteran, the ladder fell on its side and he fell to the ground landing on top of the ladder with his left leg "squeezed in the metal scissor action."  Besides the loss of tissue and muscle in the left leg as a result of the development and removal of the hematoma, he also claims to suffer from pain, weakness and giving way in his left ankle.  See January 2006 Statement of Veteran.  

The September 2005 Emergency Report reflects the Veteran was admitted to the hospital with complaints of moderate to severe pain in the lateral aspect of his lower left leg.  His X-rays were shown to be negative, but the physician did observe noticeable deformity, swelling and bruising on his lower left leg.  Physical examination of the leg revealed moderate swelling and a hematoma in the lateral aspect of the lower left leg.  The Veteran was diagnosed with a large hematoma in the lateral aspect of his lower left leg, and sent home with instructions to keep his leg elevated and to apply ice to it.  However, his condition continued to deteriorate, and the Veteran sought treatment at the VA medical center where he reported to have increasing pain and swelling in his lower left leg.  Upon physical evaluation, the physician noted significant swelling secondary to the large hematoma on the proximal left lateral calf.  Another X-ray of the Veteran's lower left leg was negative for a fracture, and he was diagnosed with a shin/ankle contusion and hematoma, and instructed to use crutches, pain medication and ice therapy for treatment of his injury.  

Follow up medical records show that the Veteran's lower left leg condition continued to worsen as time passed.  During a private medical evaluation, his physician, Dr. E.C., described an area full of swelling, redness and deep scab formation which was located on the lateral aspect of the lower left leg, 15 by 8 centimeters in length, and extremely tender upon palpation.  Based on his assessment, the Veteran had an infected ulceration/hematoma on the lateral aspect of his left lower extremity and needed to be evaluated by a surgeon immediately for decompression.  The Veteran was later taken to the VA medical center in Omaha, during which the physician noted that the Veteran's lower left leg condition had worsened, and described the wound as "reddened and scabbed over" with "[o]bvious swelling in the lower l[eft] leg."  

The Veteran was subsequently transferred to the emergency room at Immanuel Medical Center where he underwent a debridement of his lower left extremity with evacuation of the hematoma and necrotic tissue.  Approximately one week later, he underwent a debridement and split-thickness skin graft of the left lower extremity.  He was discharged soon thereafter and assigned a home health nurse to assist with redressing the wound every other day.  During a September 2005 follow-up visit, the physician observed that the Veteran was recovering well and the skin graft appeared excellent.  Physical examination of the left leg revealed an oval shaped skin graft which was 18 centimeters in length, and covered the large defect resulting from extensive debridement of the hematoma and necrotic tissue.  He was diagnosed with status post surgical debridement of large hematoma and necrotic tissue from the lateral aspect of the left leg, status post skin grafting of same.  

Subsequent follow-up treatment reports with Dr. E.C. continue to reflect healing of his skin graft.  During a December 2005 treatment visit with Dr. E.C., the Veteran reported to have increasing pain in his left leg since injuring his right ankle during service and applying additional pressure to his left leg.  He further complained of bilateral ankle pain, noting that he experiences more pain in his left ankle than his right ankle.  Physical evaluation revealed no edema, clubbing or cyanosis in the Veteran's lower extremities.  However, his left leg was shown to be swollen and tender to palpation, "especially medially and below the medial trochanter."  The physician also observed a significant amount of crepitus with motion, as well as reduced range of motion in the left leg.  Based on his assessment, the Veteran was status post recent evacuation of hematoma and necrotic tissue from the outer aspect of the left leg, requiring full thickness skin grafting.  During a March 2007 VA treatment visit, the Veteran complained of frequent falling and left ankle pain since falling from the ladder in September 2005.  

In his March 2006 claim, the Veteran maintains that the September 2005 fall and resulting injuries to his left leg, are due to his service-connected right ankle giving out.  The medical evidence of record refers to the existence of these injuries after the September 2005 accident.  While the Veteran may attest to symptoms he has experienced since his accident, he is not competent to render a diagnosis or a medical opinion on the etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As there is no indication in the record that the Veteran has sufficient specialized medical training, the Board must conclude that as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board accepts the Veteran's reported history of pain and weakness in his lower left leg since his September 2005 accident.  Nevertheless, the Board assigns no probative value to the Veteran's contention that his current disability is etiologically related to his September 2005 injury.

However, the United States Court of Appeals for Veterans Claims (Court) has indicated what supporting evidence is required for secondary service connection when the proximate cause of a second disability is distanced from a service-connected disability by an intercurrent event.  First, a Veteran must submit supporting lay or medical evidence that his service-connected disability caused the intercurrent event that is alleged to have caused the disability at issue.  Second, a Veteran must submit medical evidence that the intercurrent event caused the disability for which he claims secondary service- connection.  See Reiber v. Brown, 7 Vet. App. 513, 516 (1995); Schroeder v. Brown, 6 Vet. App. 220, 223 (1994).  In claims based on 38 C.F.R. § 3.310, medical evidence is required to provide a nexus between a service connected disability and the currently diagnosed disorder.  See Schroeder v. Brown, 6 Vet. App. 220 (1994).  Therefore, the second question goes to medical causation, and medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board has considered the first step in this analysis and finds that the preponderance of the evidence of record does establish that the Veteran's service-connected right ankle disorder caused him to fall from his ladder.  First, the Board refers to VA service treatment records which document the Veteran's December October 1971 injury to his right ankle.  The records reflect a diagnosis of a closed fracture at the base of his right calcaneus as well as a soft tissue infection in his right foot.  The records further reflect he underwent a skin graft on his right foot in January, February and May 1972.  Upon separation, the Veteran noted that other than his feet and right ankle condition, he was in good health.  

The Veteran's post-service medical records reflect his complaints of pain in both lower extremities - especially the right lower extremity.  A December 1996 private treatment note indicates the Veteran had increasing arthralgia in his right lower extremity, which he claimed had progressively worsened, and the Veteran reported to experience cramps in both his ankles at a November 1997 treatment visit.  He also reported to experience pain and tenderness in his right calf during a May 1998 private consultation.  During his August 2002 VA examination, the Veteran discussed his medical history and explained how he injured his right ankle after being side-swiped by a car while riding a motorcycle.  He stated that he developed a deep soft tissue infection as a result, thereby necessitating a skin graft and three month hospitalization.  According to the Veteran, he has experienced pain and swelling in his right lower extremity since service.  He specifically noted that his right ankle gives out on him once a month as though it were sprained, and this sensation lasts for several days.  On a scale of one to ten (with one being the least amount of pain and ten being the most), the Veteran rated his pain level at a six during his flare-ups.  

During a February 2006 VA examination, the Veteran reported to experience increasing giving way in his right ankle.  According to the Veteran, these episodes occur twice a month, wherein the right ankle "simply flops over and inverts."  He stated that his right ankle tends to swell for about a day and then spontaneously resolve itself.  He also stated that his right ankle condition does not limit his ability to sit, but he must limit how long he can stand to 25 to 30 minutes, he can only walk a quarter of a block, and he tries not to lift anything heavier than 25 pounds.  The examiner observed signs of pain, weakness, instability and giving way in the right ankle.  

During his October 2006 personal hearing, the Veteran discussed the September 2005 incident in detail and explained that while painting the garage, he attempted to reach a particular spot and was climbing to the top of the ladder when his right ankle turned without warning and "kicked the ladder out from under [him]. . . ."  The Veteran testified that when he fell, he "landed on top of the ladder which was on its side and smashed the ladder's two halves onto [his] left leg."  See Hearing Transcript, p. 2.  The Veteran described a history of the right ankle giving way, especially when it becomes tired, and reported to have been on the ladder for about an hour when his right ankle gave way.  The Veteran's spouse also testified stating that she was not surprised when the Veteran informed her that his right ankle had given way because this ankle had been bothering him for some time, and always had the tendency of giving way.  See Hearing Transcript, p. 6.  According to the Veteran, prior to this incident, his left leg had been in good condition and was considered his good leg which he relied on to get around.  However, as a result of this accident, he no longer has a good leg, both his ankles tend to swell, and his "walking ability [has been] cut down to zip."  See Hearing Transcript, p. 3.  The Veteran also asserts to have lost muscle from the area on the calf covered by the skin graft, and to have suffered nerve damage under the area of the skin above the toes and over the ankle as a residual of this injury.  See Hearing Transcript, p. 5.  

In addition, the Veteran also submitted statements from his wife and family members, all date stamped as having been received in July 2006, and all of which support the Veteran's claim that his right ankle turned and gave way while he was painting the garage thereby causing him to fall from the ladder and suffer injuries to his left leg.  In a statement submitted by the Veteran's mother-in-law, she noted that she had been on the phone with the Veteran's wife when the accident occurred, and was informed by her that the Veteran's ankle had "turned dropping him off the ladder while he was painting the garage."  Another statement submitted by the Veteran's family member, J.R., indicates that the Veteran had not been able to walk very much during the last fifteen years due to swelling and soreness in his right ankle.  J.R. recalled the date in which the Veteran turned his ankle and fell from the ladder, and added that since this fall, the Veteran's legs are in pretty bad shape, he is hardly able to walk, and both his right and left ankle are significantly more swollen.  

In considering the Veteran's lay testimony as well as statements submitted in support of his claim that his right ankle turned and gave out while he was standing on the ladder causing him to slip and fall, the Board finds that the Veteran has submitted sufficient medical evidence substantiating his assertions that he experienced pain, weakness and instability in his right ankle, and that his right ankle was subject to giving way.  The evidence provided also shows that the pain and instability in his right ankle affected the strength of his ankle and its ability to withstand pressure and weight.  In particular, the evidence shows that the right ankle was prone to giving out when the Veteran would stand for a long period of time, and creates the possibility that the Veteran's September 2005 injuries were secondary to his service-connected right ankle disability.  The Board also finds that the Veteran is competent to testify to the cause of his accident.  See Schroeder, 6 Vet. App. 224.  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to report that his September 2005 accident was due to his service-connected right ankle giving out, thereby causing him to slip and fall.  However, the Veteran is not competent to testify to medical causation.  

VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran did submit a number of private and VA hospital reports relating the September 2005 intercurrent event to his current left leg condition.  As previously noted above, the September 2005 emergency report reflects that the Veteran injured his left leg after falling from a ladder.  This report also reveals signs of swelling, bruising and a deformity on his lower left leg and a diagnosis of a large hematoma on the lateral aspect of his lower leg.  The September 2005 medical report issued by Dr. E.C. indicates that the Veteran fell off the ladder while painting his garage, and his left leg fell in between the ladder rods causing him to injure his left leg and develop a large hematoma in the lateral aspect of the lower leg.  Subsequent operative reports also show that the Veteran underwent several surgical procedures involving the evacuation of the hematoma, debridement of the skin and tissues, and a skin graft to treat the hematoma.  Follow up medical records reflect that while the skin graft was healing, the Veteran still experienced residual pain and swelling in his left leg as a result of this injury and the treatment he received for it.  Based on the totality of medical records, the Board readily accepts that the Veteran injured his left leg and developed a hematoma on his left leg as a result of his September 2005 fall.  

The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In this case, the Board finds that the preponderance of the evidence of record does in fact demonstrate that the Veteran currently suffers from a left leg condition.  In addition the Veteran has been service connected for his right ankle disorder.  Therefore elements one and two of Wallin have been met.  The September 2005 Emergency note, VA treatment reports, and private medical records and operative reports coupled with the Veteran's lay assertions and prior medical records submitted by the Veteran regarding his right ankle condition provide a sufficient nexus relating the Veteran's left leg condition to his September 2005 injury.  

Thus, in light of the September 2005 medical records provided, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issues of whether the Veteran's left leg condition is secondary to his service-connected right ankle disorder.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for his left leg condition.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for status post hematoma and skin grafting of the left leg is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


